Soltes v Turner Constr. Co. (2016 NY Slip Op 04783)





Soltes v Turner Constr. Co.


2016 NY Slip Op 04783


Decided on June 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2016

Tom, J.P., Sweeny, Andrias, Manzanet-Daniels, Webber, JJ.


1142 154706/12

[*1]Steve Soltes, Plaintiff-Appellant,
vTurner Construction Company, et al., Defendants-Respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Cynthia S. Kern, J.), entered on or about February 9, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 18, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JUNE 16, 2016
CLERK